Exhibit 10.1
 
 


 
EXCHANGE AGREEMENT
 
 
BY AND BETWEEN
 
 
MERRILL LYNCH & CO., INC
 
 
AND
 
 
BLACKROCK, INC.
 
 


 
 
Dated as of December 26, 2008.
 
 
 

--------------------------------------------------------------------------------


 


 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this "Agreement") is made and entered into as of
December 26, 2008 by and among Merrill Lynch & Co., Inc., a Delaware corporation
("Merrill Lynch") and BlackRock, Inc., a Delaware corporation ("BlackRock").
 
WHEREAS, BlackRock and Merrill Lynch are parties to an Amended and Restated
Stockholder Agreement, dated as of July 16, 2008 (as so amended and restated,
the "Merrill Lynch Stockholder Agreement");
 
WHEREAS, on September 15, 2008, Merrill Lynch entered into a merger agreement
with Bank of America Corporation ("Bank of America"), pursuant to which,
effective as of the closing of the transactions contemplated thereby, a
subsidiary of Bank of America  will merge with and into Merrill Lynch (the
"Merrill Lynch Merger");
 
WHEREAS, the Merrill Lynch Merger shall constitute a Change of Control of
Merrill Lynch under the terms of the Merrill Lynch Stockholder Agreement;
 
WHEREAS, in connection with the Merrill Lynch Merger and the Merger Change of
Control, BlackRock and Merrill Lynch propose to enter into a series of
transactions whereby Merrill Lynch will exchange (i) 49,865,000 shares of
BlackRock Common Stock (as defined herein) for a like number of shares of Series
B Preferred Stock (as defined herein) and (ii) 12,604,918 shares of Series A
Preferred Stock (as defined herein) for a like number of shares of Series B
Preferred Stock (the "Merrill Lynch Exchanges"); and
 
WHEREAS, concurrently with the Merrill Lynch Exchanges, the PNC Financial
Services Group, Inc. ("PNC") will exchange (i) 17,872,000 shares of BlackRock
Common Stock for a like number of shares of Series B Preferred Stock and (ii) up
to 2,940,866 shares of Common Stock for a like number of shares of Series C
Preferred Stock (as defined herein) (the "PNC Exchanges" and together with the
Merrill Lynch Exchanges, the "Exchange Transactions");
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:
 
 

--------------------------------------------------------------------------------


 
ARTICLE I
 
EXCHANGE
 
Section 1.1   Exchange of Merrill Lynch Common Shares.  Under the terms and
subject to conditions hereof and in reliance upon the representations,
warranties and agreements contained herein, at the Closing (as defined below),
Merrill Lynch shall exchange or cause to be exchanged (a) 49,865,000 shares (the
"Merrill Lynch Common Shares") of common stock, par value $0.01 per share, of
BlackRock (the "Common Stock"), owned by Merrill Lynch and its subsidiaries, for
a like number of shares (the "Common Exchange Shares") of series B non-voting
convertible participating preferred stock, par value $0.01 per share ("Series B
Preferred Stock"), of BlackRock, and (b) 12,604,918 shares (the "Merrill Lynch
Series A Shares") of series A convertible participating preferred stock, par
value $0.01 per share, of BlackRock (the "Series A Preferred Stock") for a like
number of shares of Series B Preferred Stock (together with the Common Exchange
Shares, the "Exchange Shares"), in each case as appropriately adjusted for any
stock split, combination, reorganization, recapitalization, reclassification,
stock dividend, stock distribution or similar event declared or effected prior
to the Closing.
 
Section 1.2   Closing.  The closing (the "Closing") of the exchange of the
Merrill Lynch Common Shares for the Exchange Shares shall be held at the offices
of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New
York, subject to the satisfaction or waiver of the conditions set forth in
Articles V and VI herein, on the later of (a) December 31, 2008; or (b) the
second business day following the date on which all of the necessary regulatory
approvals relating to the Exchange Transactions have been received from
jurisdictions other than the United States (the "Foreign Approvals"), or at such
other time, date or place as Merrill Lynch and BlackRock may agree in
writing.  The date on which the Closing occurs is hereinafter referred to as the
"Closing Date."
 
Section 1.3   Deliveries.
 
(a)   At the Closing, Merrill Lynch shall deliver or cause to be delivered to
BlackRock the following (collectively, the "Merrill Lynch Closing Deliveries"):
 
(i)     one or more certificates registered in Merrill Lynch's name (or, as
applicable, the person in whose name any certificate delivered is registered)
representing the Merrill Lynch Common Shares and the Merrill Lynch Series A
Shares;
 
(ii)    one or more duly executed stock powers evidencing the transfer of the
Merrill Lynch Common Shares and the Merrill Lynch Series A Shares from Merrill
Lynch or such subsidiaries to BlackRock and in such form satisfactory to
BlackRock as shall be effective to vest in BlackRock good and valid title to the
Merrill Lynch Common Shares and the Merrill Lynch Series A Shares, free and
clear of any Lien (as defined below);
 
(iii)    the Second Amended and Restated Stockholder Agreement among BlackRock,
Merrill Lynch and the parties named therein in the
 
 
2

--------------------------------------------------------------------------------


 
form attached as Exhibit A hereto (the "Amended Merrill Lynch Stockholder
Agreement") duly executed by Merrill Lynch and Merrill Lynch Group, Inc.;
 
(iv)  with respect to each registered holder of Merrill Lynch Common Shares or
Merrill Lynch Series A Shares represented by the certificates delivered pursuant
to Section 1.3(a)(i), a certificate executed by such registered holder stating
that such registered holder is not a "foreign person" within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, which certificate
shall set forth all information required by, and otherwise be executed in
accordance with, Treasury Regulation Section 1.1445-2(b)(2).
 
(b)   At the Closing, BlackRock shall deliver to Merrill Lynch the following
(collectively, the "BlackRock Closing Deliveries"):
 
(i)     one or more certificates registered in Merrill Lynch's name (or the
name(s) of one or more subsidiaries of Merrill Lynch that it shall so designate
in writing) representing the Exchange Shares;
 
(ii)    the Amended Merrill Lynch Stockholder Agreement duly executed by
BlackRock; and
 
(iii)    the Certificate of Designations, Powers, Preferences and Rights of
Series B Convertible Participating Preferred Stock of BlackRock, Inc., in the
form attached as Exhibit B hereto (the "Series B Certificate of Designations")
duly executed by BlackRock and certified by the Secretary of State of the State
of Delaware.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF MERRILL LYNCH
 
Merrill Lynch represents and warrants to BlackRock, as follows:
 
Section 2.1   Title to Merrill Lynch Common Shares.  As of the Closing, Merrill
Lynch will own, directly or indirectly, and deliver the Merrill Lynch Common
Shares and the Merrill Lynch Series A Shares free and clear of any and all
option, call, contract, commitment, mortgage, pledge, security interest,
encumbrance, lien, tax, claim or charge of any kind or right of others of
whatever nature (collectively, a "Lien") of any kind.
 
Section 2.2   Authority Relative to this Agreement and the Amended Merrill Lynch
Stockholder Agreement.  Merrill Lynch has the requisite corporate power and
authority to execute and deliver this Agreement and the Amended Merrill Lynch
Stockholder Agreement and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Amended Merrill
Lynch Stockholder Agreement by Merrill Lynch, and
 
 
3

--------------------------------------------------------------------------------


 
 
the consummation by Merrill Lynch of the transactions contemplated hereby and
thereby have been duly authorized by Merrill Lynch's board of directors, and no
other corporate or stockholder proceedings on the part of Merrill Lynch are
necessary to authorize this Agreement, or the Amended Merrill Lynch Stockholder
Agreement, or for Merrill Lynch to consummate the transactions contemplated
hereby or thereby.  This Agreement and the Amended Merrill Lynch Stockholder
Agreement have been duly and validly executed and delivered by Merrill Lynch
and, assuming the due authorization, execution and delivery thereof by
BlackRock, constitute the valid and binding obligations of Merrill Lynch,
enforceable against it in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency or other equitable remedies.
 
Section 2.3   Governmental Approvals.  Other than the Foreign Approvals, no
material consent, approval, authorization or order of, or registration,
qualification or filing with, any court, regulatory authority, governmental body
or any other third party is required to be obtained or made by Merrill Lynch for
the execution, delivery or performance by Merrill Lynch of this Agreement or the
Amended Merrill Lynch Stockholder Agreement or the consummation by Merrill Lynch
of the transactions contemplated hereby or thereby.
 
Section 2.4   Receipt of Information.  Merrill Lynch has received all the
information it considers necessary or appropriate for deciding whether to
acquire the Exchange Shares.  Merrill Lynch has had an opportunity to ask
questions and receive answers from BlackRock regarding the terms and conditions
of the offering of the Exchange Shares and the business and financial condition
of BlackRock and to obtain additional information (to the extent BlackRock
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access.   Merrill Lynch has not received, and is not relying on,
any representations or warranties from BlackRock, other than as provided herein.
 
Section 2.5   Restricted Securities.  Merrill Lynch understands that the
Exchange Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act of 1933, as amended (the "Securities Act")
or an exemption therefrom, and that in the absence of an effective registration
statement covering the Exchange Shares or an available exemption from
registration under the Securities Act, the Exchange Shares must be held
indefinitely.  In particular, Merrill Lynch is aware that the Exchange Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of the rule are met.
 
Section 2.6   Legends.  It is understood that, in addition to the legend
required by the Amended Merrill Lynch Stockholder Agreement, the certificates
evidencing the Exchange Shares will bear the following legend: 
 
"These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to BlackRock, Inc. that
such registration is not required."
 
 
4

--------------------------------------------------------------------------------


 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF BLACKROCK
 
Section 3.1   Exchange Shares.  The Exchange Shares and the shares of Common
Stock issuable upon conversion of the Exchange Shares have been duly and validly
authorized, and, when issued upon the terms hereof, will be fully paid,
nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof.
 
Section 3.2   Authority Relative to this Agreement and the Amended Merrill Lynch
Stockholder Agreement.  BlackRock has the requisite corporate power and
authority to execute and deliver this Agreement and the Amended Merrill Lynch
Stockholder Agreement and, as of the Closing, will have the requisite corporate
power and authority to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the Amended Merrill
Lynch Stockholder Agreement by BlackRock have been, and as of the Closing, the
consummation by BlackRock of the transactions contemplated hereby and
thereby will have been, duly authorized by BlackRock's board of directors
(including a majority of BlackRock's Independent Directors (as defined in the
Merrill Lynch Stockholder Agreement), and no other corporate or stockholder
proceedings on the part of BlackRock are necessary to authorize this Agreement
and the Amended Merrill Lynch Stockholder Agreement or, as of the Closing, will
be necessary for BlackRock to consummate the transactions contemplated hereby or
thereby.  This Agreement and the Amended Merrill Lynch Stockholder Agreement
have been duly and validly executed and delivered by BlackRock and, assuming the
due authorization, execution and delivery thereof by Merrill Lynch, constitute
the valid and binding obligations of BlackRock, enforceable against BlackRock in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or other equitable remedies.
 
Section 3.3   Governmental Approvals. Other than the Foreign Approvals, no
material consent, approval, authorization or order of, or registration,
qualification or filing with, any court, regulatory authority, governmental body
or any other third party is required to be obtained or made by BlackRock for the
execution, delivery or performance by BlackRock of this Agreement or the Amended
Merrill Lynch Stockholder Agreement or the consummation by BlackRock of the
transactions contemplated thereby, except those contemplated hereby or thereby.
 
ARTICLE IV

 
ADDITIONAL AGREEMENTS
 
Section 4.1   Compliance with Merrill Lynch Stockholder Agreement and Related
Agreements.  (a) The parties intend that this Agreement and the transactions
contemplated hereby be consistent with the conditions and restrictions
applicable to the parties and/or their affiliates pursuant to the Merrill Lynch
Stockholder Agreement.  BlackRock and Merrill Lynch shall take all commercially
reasonable actions necessary, and deliver any necessary consent or waiver, to
(i) comply with the provisions of the Merrill Lynch Stockholder
 
 
5

--------------------------------------------------------------------------------


Agreement relating to the exchange of the Merrill Lynch Common Shares and the
Merrill Lynch Series A Shares for the Exchange Shares pursuant hereto and (ii)
obtain the Foreign Approvals.
 
(b)   For purposes of the consummation of the Exchange Transactions, and, in the
case of both clauses (i) and (ii) of this Section 4.1(b), solely with respect,
and to the extent necessary, to effect the consummation of the Exchange
Transactions, but not with respect to any other transaction involving BlackRock
Capital Stock (as defined in the Merrill Lynch Stockholder Agreement), (i)
Merrill Lynch hereby consents to and waives any rights it may have under
Sections 2.3, 3.5, 4.2(b), 4.2(c)(vii), 4.4 and 4.7 of the Merrill Lynch
Stockholder Agreement, and (ii) Merrill Lynch agrees that the agreement to make,
or cause to be made, the Merrill Lynch Exchanges constitutes an amendment of
Section 3.5(b) of the Merrill Lynch Stockholder Agreement.  Merrill Lynch
further acknowledges and agrees that none of the transactions contemplated by
this agreement or any other Transaction Agreement constitute a "Change of
Control of BlackRock" under the Amended and Restated Global Distribution
Agreement, dated as of July 16, 2008, by and between BlackRock and Merrill
Lynch.
 
(c)   For purposes of the consummation of the Exchange Transactions, and, in the
case of both clauses (i) and (ii) of this Section 4.1(c), solely with respect,
and to the extent necessary, to effect the consummation of the Exchange
Transactions, but not with respect to any other transaction involving BlackRock
Capital Stock, (i)  BlackRock hereby consents to and waives any rights it may
have under Sections 3.5 and 4.7 of the Merrill Lynch Stockholder Agreement and
(ii) BlackRock agrees that the agreement to make, or cause to be made, the
Merrill Lynch Exchanges constitutes an amendment of Section 3.5(b) of the
Merrill Lynch Stockholder Agreement.
 
Section 4.2   Commercially Reasonable Efforts.  The parties shall each cooperate
with each other and use (and shall cause their respective subsidiaries to use)
their respective commercially reasonable efforts to promptly take or cause to be
taken all necessary actions, and do or cause to be done all things, necessary,
proper or advisable under this Agreement or the Merrill Lynch Stockholder
Agreement and applicable laws to consummate and make effective all the
transactions contemplated by this Agreement as soon as practicable.
 
Section 4.3   Public Announcements.  Except as may be required by applicable
law, no party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby, without prior consultation with the other
parties as to the timing and contents of any such announcement or
communications; provided, however, that nothing contained herein shall prevent
any party from promptly making all filings with any governmental entity or
disclosures with the stock exchange, if any, on which such party's capital stock
is listed, as may, in its judgment, be required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
 
 
6

--------------------------------------------------------------------------------


 
ARTICLE V

 
CONDITIONS TO CLOSING OF BLACKROCK
 
The obligation of BlackRock to acquire the Merrill Lynch Common Shares and the
Merrill Lynch Series A Shares from Merrill Lynch and to issue the Exchange
Shares to Merrill Lynch at the Closing is subject to the fulfillment to
BlackRock's satisfaction on or prior to the Closing Date of each of the
following conditions:
 
Section 5.1   Representations and Warranties.  Each representation and warranty
made by Merrill Lynch in Article II above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.
 
Section 5.2   Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by Merrill Lynch on or prior
to the Closing Date shall have been performed or complied with by Merrill Lynch,
as applicable, in all respects.
 
Section 5.3   Certificates and Documents.  Merrill Lynch shall have delivered at
or prior to the Closing to BlackRock or its designee the Merrill Lynch Closing
Deliveries.
 
Section 5.4   Merrill Lynch Merger.  The Merrill Lynch Merger shall have
occurred.
 
Section 5.5   PNC Exchanges.  Simultaneously with the Closing, PNC shall
consummate the PNC Exchanges, whereby PNC shall have exchanged 17,872,000 shares
of Common Stock for a like number of shares of Series B Preferred Stock and
2,900,000 shares of Common Stock for a like number of shares of BlackRock's
Series C non-voting convertible participating preferred stock, par value $0.01
per share (the "Series C Preferred Stock"), with such terms substantially as set
forth in the Certificate of Designations, Powers, Preferences and Rights of
Series C Convertible Participating Preferred Stock of BlackRock, Inc., in the
form attached as Exhibit C hereto (the "Series C Certificate of Designations"),
pursuant to an exchange agreement between PNC and BlackRock (the "PNC Exchange
Agreement"), substantially in the form of Exhibit D hereto.
 
Section 5.6   PNC Stockholder Agreement.  At or prior to the Closing, BlackRock
and PNC shall have entered into the Amended and Restated Stockholder Agreement
substantially in the form of Exhibit E hereto.
 
Section 5.7   Foreign Approvals.  The Foreign Approvals shall have been
received.
 
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CONDITIONS TO CLOSING OF MERRILL LYNCH
 
The obligation of Merrill Lynch to acquire the Exchange Shares from BlackRock,
and to transfer the Merrill Lynch Common Shares and the Merrill Lynch Series A
Shares to BlackRock, at the Closing is subject to the fulfillment to Merrill
Lynch's satisfaction on or prior to the Closing Date of each of the following
conditions:
 
Section 6.1   Representations and Warranties.  Each representation and warranty
made by BlackRock in Article III above shall be true and correct on and as of
the Closing Date as though made as of the Closing Date.
 
Section 6.2   Performance.  All covenants, agreements and conditions contained
in this Agreement to be performed or complied with by BlackRock on or prior to
the Closing Date shall have been performed or complied with by BlackRock in all
respects.
 
Section 6.3   Certificates and Documents.  BlackRock shall have delivered at or
prior to the Closing to Merrill Lynch the BlackRock Closing Deliveries.
 
Section 6.4   Merrill Lynch Merger.  The Merrill Lynch Merger shall have
occurred.
 
Section 6.5   PNC Exchanges.  Simultaneously with the Closing, BlackRock and PNC
shall have consummated the PNC Exchanges pursuant to the PNC Exchange Agreement,
with terms substantially as set forth in Exhibit E hereto.
 
Section 6.6   PNC Stockholder Agreement.  At or prior to the Closing, BlackRock
and PNC shall have entered into the Amended and Restated Stockholder Agreement
substantially in the form of Exhibit E hereto.
 
Section 6.7   Foreign Approvals.  The Foreign Approvals shall have been
received.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.1   Termination.  This Agreement may be terminated prior to the
Closing as follows: (i) at any time on or prior to the Closing Date, by mutual
written consent of Merrill Lynch and BlackRock; (ii) at the election of Merrill
Lynch or BlackRock by written notice to the other party hereto after 5:00 p.m.,
New York time, on March 31, 2009, if the Closing shall not have occurred, unless
such date is extended by the mutual written consent of Merrill Lynch and
BlackRock; provided, however, that the right to terminate this Agreement
pursuant to this clause (ii) shall not be available to a party whose failure or
whose affiliate's
 
 
 
8

--------------------------------------------------------------------------------


 
failure to perform or observe in any material respect any of its obligations
under this Agreement in any manner shall have been the principal cause of or
resulted in the failure of the Closing to occur on or before such date; or (iii)
at the election of Merrill Lynch or BlackRock by written notice to the other
party if the PNC Exchange Agreement is terminated prior to the Closing either
because any Foreign Approval has not been obtained prior to March 31, 2009 or
any Foreign Approval has been denied.
 
Section 7.2   Savings Clause.  No provision of this Agreement shall be construed
to require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.
 
Section 7.3   Amendment and Waiver.  Except as otherwise provided herein, this
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.  The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
 
Section 7.4   Severability.  If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
 
Section 7.5   Entire Agreement.  Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto, embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.  Without limiting the generality of the
foregoing, to the extent that any of the terms hereof are inconsistent with the
rights or obligations of Merrill Lynch under any other agreement with BlackRock,
the terms of this Agreement shall govern.
 
Section 7.6   Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations of any party under this Agreement shall be assigned, in
whole or in part by any party without the prior written consent of the other
parties.
 
Section 7.7   Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 
Section 7.8   Remedies.
 
(a)   Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and
 
 
9

--------------------------------------------------------------------------------


 
every one of the terms and provisions hereof.  Each party hereto agrees not to
oppose the granting of such relief in the event a court determines that such a
breach has occurred, and to waive any requirement for the securing or posting of
any bond in connection with such remedy.
 
(b)   All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 
Section 7.9   Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, telecopied (upon
telephonic confirmation of receipt), on the first business day following the
date of dispatch if delivered by a recognized next day courier service, or on
the third business day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.
 
 
If to BlackRock:
 
c/o BlackRock, Inc.
40 East 52nd Street
New York, NY 10022
Facsimile:  212-810-8760
Attn:   Laurence D. Fink
 
with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile:  212-735-2000
Attention:  Richard T. Prins, Esq.
 
If to Merrill Lynch:
 
Merrill Lynch & Co., Inc.
Four World Financial Center
250 Vesey Street
New York, NY  10080
Facsimile:  212-670-4518
Attention:  Richard E. Alsop, Esq.
 
 
10

--------------------------------------------------------------------------------


with a copy (which shall not constitute notice) to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Facsimile:  212-403-2000
Attention:   Nicholas G. Demmo, Esq.
 
Section 7.10   Governing Law; Consent to Jurisdiction.
 
(a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the principles of
conflicts of law.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction in the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware, for any action, proceeding or investigation in any court
or before any governmental authority ("Litigation") arising out of or relating
to this Agreement and the transactions contemplated hereby.  Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such
Litigation, the defense of sovereign immunity, any claim that it is not
personally subject to the jurisdiction of the aforesaid courts for any reason
other than the failure to serve process in accordance with this Section 7.10,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the Litigation in any such court is brought in
an inconvenient forum, that the venue of such Litigation is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
(b)   Each of the parties expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that consent by Merrill Lynch and BlackRock
to jurisdiction and service contained in this Section 7.10 is solely for the
purpose referred to in this Section 7.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.
 
Section 7.11   Interpretation.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words "include",
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation".
 
 
11

--------------------------------------------------------------------------------


 
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.
 

   
MERRILL LYNCH & CO., INC.
                             
By:
  /s/ Gregory J. Fleming        
Name: Gregory J. Fleming
       
Title: President
                             
BLACKROCK, INC.
                     
By:
/s/ Daniel R. Waltcher
       
Name:
Daniel R. Waltcher
       
Title:
Managing Director and
Deputy General Counsel
           

 
 
 
 
 
13 

--------------------------------------------------------------------------------

 
 

 